UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1239


MAYRA RIVAS-RODRIGUEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 5, 2009           Decided:   December 10, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jennifer C. Lu, HOWREY, LLP, East Palo Alto, California; Glen W.
Rhodes, HOWREY, LLP, San Francisco, California, for Petitioner.
Tony West, Assistant Attorney General, David V. Bernal,
Assistant Director, Lindsay E. Williams, Office of Immigration
Litigation,    UNITED     STATES    DEPARTMENT    OF    JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mayra    Rivas-Rodriguez,              a    native       and    citizen        of    El

Salvador,    petitions        for    review         of   an    order    of     the    Board       of

Immigration     Appeals       (“Board”)         dismissing        her       appeal    from       the

immigration judge’s order denying her applications for asylum,

withholding     of    removal       and       withholding        under       the     Convention

Against Torture (“CAT”).             Because the evidence does not compel a

different result, we deny the petition for review.

             The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                     8 U.S.C.

§ 1158(a) (2006).        It defines a refugee as a person unwilling or

unable to return to her native country “because of persecution

or    a   well-founded    fear       of       persecution        on     account       of     race,

religion, nationality, membership in a particular social group,

or    political      opinion.”            8    U.S.C.         § 1101(a)(42)(A)             (2006).

“Persecution        involves        the       infliction        or     threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                    Li v. Gonzales, 405 F.3d 171,

177   (4th   Cir.    2005)     (internal            quotation        marks    and     citations

omitted).

             An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.    §     1208.13(a)          (2009),       and    can     establish

refugee status based on past persecution in her native country

                                                2
on account of a protected ground.                        8 C.F.R. § 1208.13(b)(1)

(2009).      Without     regard       to     past      persecution,         an       alien    can

establish    a   well-founded         fear    of       persecution       on      a   protected

ground.      Ngarurih     v.    Ashcroft,         371    F.3d     182,    187        (4th    Cir.

2004).       The     well-founded          fear        standard      contains          both     a

subjective and an objective component.                         The objective element

requires a showing of specific, concrete facts that would lead a

reasonable    person     in    like    circumstances            to   fear     persecution.

Gandziami-Mickhou        v.    Gonzales,         445    F.3d    351,     353         (4th    Cir.

2006).       “The    subjective       component          can    be    met     through         the

presentation        of   candid,       credible,          and        sincere         testimony

demonstrating a genuine fear of persecution.                             The subjective

fear [must have] some basis in the reality of the circumstances

and [be] validated with specific, concrete facts . . . and it

cannot be mere irrational apprehension.”                        Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

             To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she was removed

to her native country, her “life or freedom would be threatened”

on account of a protected ground.                        8 U.S.C. § 1231(b)(3)(A)

(2006); see      Camara v.      Ashcroft,         378    F.3d     361,    370        (4th    Cir.

2004).    A “clear probability” means that it is more likely than

not the alien would be subject to persecution.                           INS v. Stevic,

467 U.S. 407, 429-30 (1984).                  The protected ground must be a

                                             3
central reason for being targeted for persecution.                                A central

reason     is      one    that    is    more    than       “‘incidental,         tangential,

superficial, or subordinate to another reason for harm.’”                                  See

Quinteros-Mendoza v. Holder, 556 F.3d 159, 164 (4th Cir. 2009)

(quoting In re J-B-N-, 24 I. & N. Dec. 208, 214 (BIA 2007)).

               A   determination        regarding         eligibility      for    asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                              INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                       Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.          8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation           of    the     INA   and     any       attendant    regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                    This

court    will      reverse       the   Board       only    if   “the   evidence      .   .    .

presented was so compelling that no reasonable factfinder could

fail     to     find     the     requisite     fear       of    persecution.”        Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

                We find the evidence does not compel the finding that

Rivas-Rodriguez was persecuted or has a well-founded fear of

persecution because of her membership in a particular social

group.        The record supports the finding that the gangs in San

                                               4
Salvador   were   indiscriminate         with      whom    they    targeted.         In

addition, substantial evidence supports the finding that Rivas-

Rodriguez would be targeted regardless of her membership in her

particular social group.

           We also find substantial evidence supports the finding

that it is not more likely than not that Rivas-Rodriguez will be

tortured   “at    the     instigation        of    or     with    the     consent     or

acquiescence of a public official or other person acting in an

official capacity.”       8 C.F.R. § 1208.18(a)(1) (2009).

           Accordingly,      we   deny       the   petition      for     review.      We

dispense   with    oral     argument      because         the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         5